Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 3, 2019

                                     No. 04-18-00601-CV

ONE THOUSAND FOUR HUNDRED THIRTY-SEVEN DOLLARS ($1,437.00) in United
       States Currency and a 2016 Toyota Corolla VIN 2T1BURHE0GC627119,
                                     Appellants

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 18-223
                          Honorable Bill R. Palmer, Judge Presiding


                                        ORDER
       After this court granted Appellant’s first motion for extension of time to file the brief,
Appellant’s brief was due on December 31, 2018. On the due date, Appellant filed a second
motion for extension of time to file the brief until January 31, 2019.
       Appellant’s motion is GRANTED. Appellant’s brief is due on January 31, 2019. See
TEX. R. APP. P. 38.6(d). Further motions for extension of time to file the brief are discouraged.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of January, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court